Citation Nr: 0313151	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 17, 2000, 
for the grant of service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran appeared at a personal 
hearing before the undersigned in February 2003, and a 
transcript of that hearing is of record.  


REMAND

The Veterans Claims Assistance Act of  2000 (VCAA),  
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the  
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim  
development.  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (2002).  The 
notice should indicate what information should be provided by 
the claimant and what information VA will attempt to obtain 
on the claimant's behalf.  Id.

Review of the claims folder fails to reveal compliance with 
the VCAA.  In an October 2002 Supplemental Statement of the 
Case, the RO did not provide the veteran the new VCAA 
regulations, and there is no letter of record showing that 
the veteran was notified of the VCAA as it pertains to his 
claim for an earlier effective date.  A remand to the RO is 
required in order to address this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) (invalidating 38 
C.F.R. § 19.9(a)(2)(ii) (2002)).  

Additionally, at his personal hearing in February 2003 the 
veteran raised the issue of whether RO decisions dated in 
January 1968 and August 1983 involved clear and unmistakable 
error.  As these matters have not been previously 
adjudicated, and as they are inextricably intertwined with 
the issue presently on appeal, they must be addressed by the 
RO prior to appellate review.  See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should provide the veteran 
appropriate notice under the VCAA and its 
implementing law and regulations.  Such 
notice should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should adjudicate the claims as to 
clear and unmistakable error in RO decisions 
dated in January 1968 and August 1983.  The 
veteran and his representative should be 
notified of this decision and of the 
veteran's appellate rights.  The veteran and 
his representative are hereby notified that 
the Board does not have jurisdiction to 
review an issue unless VA receives a timely 
notice of disagreement and substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 
2002).

3.  Finally, the RO should again adjudicate 
the claim for an effective date earlier than 
July 17, 2000, for the grant of service 
connection for a back disorder.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The appellant should then be 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


